Citation Nr: 0714495	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-15 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include as secondary to service-connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1992 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut.  The claims folder is in the 
jurisdiction of the VA Regional Office in Detroit, Michigan 
(RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking entitlement to service connection for 
depression.  

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  The RO 
found no evidence of a chronic psychiatric disorder based 
upon the veteran's military service.  Nevertheless, the 
veteran's representative argued that the veteran's claim for 
service connection should be considered on a secondary basis.  
See 38 C.F.R. § 3.310 (2006).  

The VA examination performed in February 2002 diagnosed 
depression.  A subsequent VA examination, performed in 
September 2002, noted a history of depression and opined that 
"[t]his may be an exacerbation of [the veteran's] underlying 
depressive symptoms, in conjunction with, a chronic back 
injury."

Service connection is currently in effect for osteoarthritis 
of the lumbar spine with coccygeus-sacral muscle spasm, 
evaluated as 20 percent disabling; and bilateral plantar 
fasciitis, evaluated as 10 percent disabling.  

The Board finds that the RO should schedule the veteran for 
an additional psychiatric examination in order to clarify the 
relationship, if any, between his current psychiatric 
disorder and his service-connected disabilities.

Accordingly, the case is remanded for the following action:

1.  The RO must have the veteran undergo 
an appropriate VA examination to determine 
the current existence and etiology of any 
psychiatric disorder found.  The claims 
folder must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed psychiatric disorder is related 
to the veteran's active duty service.  The 
examiner must also state whether any 
diagnosed psychiatric disorder is due to 
or aggravated by any service-connected 
disorder, to include osteoarthritis of the 
lumbar spine with coccygeus-sacral muscle 
spasm and bilateral plantar fasciitis.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then re-adjudicate the 
veteran's claim for service connection 
for a psychiatric disorder, to include as 
secondary to a service-connected lumbar 
spine disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



